UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1053



LOUIS A. MARKS, JR.; BRENDA JOYCE MARKS,

                Plaintiffs - Appellants,

          v.

DEBORAH S. COOK; GREGORY L. COOK; WACHOVIA BANK, N.A.; HOMEQ
SERVICING CORPORATION; SAMUEL I. WHITE, PC; JASON HAMLIN,
Esquire; EZ-VEST REALTY, INCORPORATED; GARY A. ZAYAKOSKY,
individually and in his capacity as managing broker of
EZ-Vest Realty, Incorporated; BRUCE EDWARD GORDON,

                Defendants – Appellees,

          and

PROFESSIONAL FORECLOSURE CORPORATION OF VIRGINIA,      a/k/a
Shapiro and Burson, LLP; ROBINHOOD ENTERPRISES,

                Defendants.



                              No. 09-1056



LOUIS A. MARKS, JR.; BRENDA JOYCE MARKS,

                Plaintiffs - Appellants,

          v.

DEBORAH S. COOK; GREGORY L. COOK; WACHOVIA BANK, N.A.; HOMEQ
SERVICING CORPORATION; SAMUEL I. WHITE, PC; JASON HAMLIN,
Esquire; EZ-VEST REALTY, INCORPORATED; GARY A. ZAYAKOSKY,
individually and in his capacity as managing broker              of
EZ-Vest Realty, Incorporated; BRUCE EDWARD GORDON,

                   Defendants – Appellees,

             and

PROFESSIONAL FORECLOSURE CORPORATION OF VIRGINIA,             a/k/a
Shapiro and Burson, LLP; ROBINHOOD ENTERPRISES,

                   Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:06-cv-00150-RAJ-FBS)


Submitted:    September 10, 2009             Decided:   October 16, 2009


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis A. Marks, Jr., Brenda Joyce Marks, Appellants Pro Se.
James   Harrell  Shoemaker,   Jr.,  PATTEN,   WORNOM,  HATTEN  &
DIAMONSTEIN, LC, Newport News, Virginia; Brent Lee VanNorman,
HUNTON & WILLIAMS, LLP, Norfolk, Virginia; Ronald James Guillot,
Jr., SAMUEL I. WHITE, PC, Virginia Beach, Virginia; Robert John
Haddad, Charles B. Lustig, SHUTTLEWORTH, RULOFF, SWAIN, HADDAD &
MORECOCK, PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                    2
PER CURIAM:

              Louis   and     Brenda   Marks       appeal    from    the    district

court’s orders granting summary judgment to Defendants in the

Marks’ suit alleging statutory and tort violations in connection

with a foreclosure on their home.                   The Marks also challenge

several preliminary orders by the district court.                       Finding no

error, we affirm.



                                        I.

              The Marks first assert that the district court judge

erred in denying their motion for recusal.                   The Marks asserted

that the judge could not be unbiased because he presided over

Brenda Marks’ criminal proceeding.                In general, alleged bias and

prejudice      are    not   disqualifying         unless    they    stem    from   an

extrajudicial source.          See Liteky v. United States, 510 U.S.

540, 554-55 (1994).           The Marks fail to show any extrajudicial

source and, in any event, fail to show that the district court

was biased.     Accordingly, the motion was properly denied.



                                       II.

              The Marks’ counsel moved in district court to withdraw

based upon a conflict of interest with a firm he was joining.

The Marks did not respond, and the court granted the motion.

The   Marks    then   filed    a   motion    to    vacate   the     order   granting

                                        3
withdrawal, asserting that counsel had informed them that the

motion to withdraw was made in order to protect his future firm

but    would    not    be     granted.        The    Marks    contended          that   Brenda

Marks’ incarceration made it difficult to interview and work

with a new attorney and that they had already paid a flat fee

for their prior attorney.              The district court denied the motion,

and the Marks challenge that denial on appeal.

               The motion to withdraw was unopposed.                           Moreover, the

Marks did not support their motion to vacate with a statement

from    counsel,       so    their    assertions          regarding      his     intent   are

unsupported.          Finally, as there is no constitutional right to

counsel in civil cases, the Marks’ allegations that finding a

new    attorney       was   difficult     does       not    call    into       question   the

correctness       of    the    grant     of    the       motion    to    withdraw.        See

Jones v. Phipps, 39 F.3d 158, 163-64 (7th Cir. 1994) (holding

that a jailed litigant ought to be treated neither worse, nor

better, than any other party when it comes to the conduct of

litigation       unless       some    special        circumstance         of     confinement

interferes       with       her      ability        to     manage        legal     affairs).

Accordingly,      the       district     court      did    not     err    in    denying   the

motion to vacate.




                                              4
                                           III.

            Prior    to     the    grant    of    summary    judgment,    the   Marks

sought an extension of time for discovery.                     The district court

denied the motion, finding that the motion was untimely made

after having five months to conduct discovery.                     On appeal, the

Marks assert that the district court’s calculation of time was

incorrect, and they only had a very limited amount of time for

discovery.

            On   May       2,     2008,    the     district     court     entered    a

scheduling order stating that discovery should be completed by

Plaintiffs by August 5, 2008.              On August 6, Brenda Marks filed a

motion for suspension of the calendar or an extension of time to

complete    discovery,       dated    August      3.    She    asserted    that     her

incarceration limited her communication with her husband (and

co-plaintiff)    and       her    access    to    documents.      On    September   8,

Brenda Marks filed a motion for modification of the scheduling

order,     seeking     a    postponement          of   the     trial    date.       On

September 16, the district court denied the motion to suspend

the calendar but granted the motion to modify the scheduling

order.     The court ordered that the trial was continued until

December and that the final pretrial conference would be held on

December 1, 2008.           Further, the court noted that the parties




                                            5
“shall resolve any outstanding discovery issues before the Final

Pretrial Conference.” *

           Thus, the Marks had from May until December to conduct

discovery (over six months).      While the Marks alleged that they

were having difficulties, during that time period they were able

to file the above-described motions, as well as several motions

for extension of time to respond to summary judgment motions,

numerous   responses   in   opposition    to   the   Defendants’    various

motions for summary judgment, and various miscellaneous motions.

The Marks failed below and on appeal to explain why, given the

other motions that were filed, they were unable to serve any

requests for discovery during this time period.             In any event,

even if the time period was truncated, the Marks fail to allege

any specific prejudice from the failure to permit more time.

Accordingly,   the   district   court    did   not   err   in   denying   the

Marks’ motion to extend.



                                  IV.

           The Marks assert that, instead of granting the various

motions for summary judgment, the district court should have


     *
       In their informal brief, the Marks state that this order
effectively   ended  any   opportunity  to  conduct  discovery.
However, the plain language of the order clearly permitted
further discovery until December 1.



                                   6
permitted them to amend their complaint.                    However, they did not

state in district court or on appeal the changes they sought to

make to their complaint.               Thus, the court had no basis on which

to grant the motion.



                                            V.

            The Marks challenge the grant of summary judgment to

Wachovia     on    their       claim     under    the     Real     Estate    Settlement

Procedures     Act      (“RESPA”).          The    Marks        assert   that   summary

judgment     was   improper       given     that     they       provided    documentary

evidence that Wachovia sent rate increase notices to the wrong

address.

             RESPA      was    enacted    to     protect    homebuyers      during   the

settlement process.            It is unsettled whether suits challenging

fees or actions post-settlement state a claim under RESPA.                           See

Cohen v. J.P. Morgan Chase, 608 F. Supp. 2d 330, 345-46 & n.10

(E.D.N.Y.    2009).           However,    even    assuming       that    rate   increase

notices    sent    to    the    wrong     address       would    violate    RESPA,   the

Marks’ claim fails for several reasons.                     First, the “evidence”

submitted by the Marks was only a request to a bankruptcy judge

to confirm that the documents were sent to the wrong address.

There is no actual confirmation.                  Second, the Marks admit that

the notices were forwarded to them, and they allege no harm

suffered from any delay.                 Third, the Marks made no payments,

                                            7
late or otherwise, on the loan, so they have showed no reliance

or even consideration of any rate increases.                         Finally, Wachovia

did not initiate foreclosure against the Marks’ home.                            Thus, any

violation       of    RESPA       resulted       in    no     harm    to    the     Marks.

Accordingly,         the    district       court       properly       granted      summary

judgment, even in light of the Marks’ “evidence”.



                                           VI.

              Finally,      the    Marks     argue      that    the     district     court

improperly      dismissed       Professional          Foreclosure     as    a    Defendant

based on failure to serve.             According to the Marks, they hired a

professional process server who served Professional Foreclosure

a couple of days after the court’s deadline.                          They claim that

any error was on the part of the process server.

              However, the record does not contain, and the Marks do

not provide, any evidence supporting their claim.                           There is no

proof of service in the record, and the Marks did not move in

district court for reconsideration of the dismissal.                            On appeal,

the Marks present only their self-serving statement, and they

provide    no   reason      for    their     failure     to    submit      proof   to   the

district court.         Accordingly, this claim has no merit.

              Based on the foregoing, we affirm the judgment of the

district    court.         We   dispense     with      oral    argument     because     the

facts   and     legal      contentions     are     adequately        presented     in   the

                                             8
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    9